Judgment and two orders affirmed, with ten dollars costs and disbursements. The learned trial court did not dismiss the complaint. It found, although rather informally, that plaintiff had established a cause of action but in its discretion and pursuant to statute (Civ. Prae. Act, § 1164) it declined to grant a judgment of separation but did grant alimony at sixteen dollars per month. The granting of a judgment for accrued alimony was authorized. (Thayer v. Thayer, 145 App. Div. 268.) All concur.